Citation Nr: 0022383	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
additional right shoulder disability due to VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
February 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Cheyenne, 
Wyoming, which granted service connection for the veteran's 
right shoulder disability under the provisions of 38 U.S.C.A. 
§ 1151, and assigned this disability a 30 percent rating 
under Diagnostic Code 5302-8518, effective January 9, 1998.


FINDINGS OF FACT

1.  Prior to surgery by VA on December 1, 1995, the veteran's 
right shoulder was productive of pain, weakness, decreased 
range of motion, crepitus, and a positive impingement sign; 
X-rays demonstrated a superior riding humerus and the right 
shoulder symptoms had not responded to several cortisone 
shots; during surgery a rotator cuff tear was found to be too 
large to be closed with sutures alone, so 3 drill holes and 3 
Mytex sutures plus one Ethibond suture were required to 
repair the tear.

2.  The veteran's right shoulder disability is currently 
productive of chronic pain, weakness, limitation of motion, 
as well as atrophy and denervation of the right deltoid 
muscle with weakness, decreased coordination, and occasional 
numbness of the right hand.

3.  The RO has held that the pre-surgical level of impairment 
was at least minimally compensable in severity and that 10 
percent should be deducted from the overall level of 
impairment to arrive at the ultimate evaluation under 38 
U.S.C.A. § 1151, which represents the level of additional 
disability caused by the VA surgery.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the additional right shoulder disability due to VA treatment 
have not been met.  38 U.S.C.A. §§ 1151, 1155, 5107 (West 
1991); 38 C.F.R. Parts 3 and 4, Diagnostic Codes 5003, 5010, 
5200, 5201, 5202, 5203, 5303, and 8518 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  VA hospital records reveal that the 
veteran was admitted in April 1978 for complaints which 
included pain in his arms and shoulders.  Examination 
revealed tenderness of both deltoid muscles and both biceps 
and triceps muscles.  There was weakness of the proximal 
muscles of the upper and lower extremities.  A muscle biopsy 
obtained from the left deltoid muscle revealed changes 
compatible with polymyositis.  When he was released from the 
hospital in July 1978, the primary diagnosis was 
polymyositis.

By a rating dated in June 1978, the veteran was found to be 
permanently and totally disabled as the result of 
polymyositis.  He was awarded pension benefits effective as 
of April 1978.

The veteran was again hospitalized at a VA facility for 
polymyositis in October 1978, but he became irate and left 
the hospital against medical advise when he was informed that 
narcotics would not be provided.

VA outpatient treatment records show that the veteran was 
seen in February 1995 for complaints that his polymyositis 
was acting up and increasing right shoulder pain.  Diagnostic 
impressions included chronic right shoulder pain and frozen 
shoulder.  In April 1995, the veteran reported that 
approximately 10 to 11 months previously he had been thrown 
by a bull and experienced right shoulder pain.  He did not 
seek medical attention at the time but approximately 6 months 
ago he got a "cortisone" injection to the right shoulder 
which provided pain relief for 2 months.  Examination of his 
right upper extremity revealed that its sensation was intact 
and that its range of motion was 0 to 110 degrees of flexion 
and abduction.  An assessment of right shoulder impingement 
syndrome with some evidence of adhesive capsulitis was noted.  
In May 1995 it was noted that he had a history of several 
cortisone injections over the last year.  He was given an 
injection.  In June 1995 magnetic resonance image of his 
right shoulder revealed a large rotator cuff tear.  In August 
1995, it was noted that his right shoulder had painful arc 
movement from 80 to 100 degrees.  At that time, a diagnosis 
of rotator cuff tear with impingement was rendered.

VA hospital records reflect that the veteran was admitted on 
November 29, 1995, for surgery on his right shoulder.  It was 
noted that he injured his right shoulder while riding a bull 
1 1/2 years ago.  Since then the shoulder had been slowly 
getting worse with increased pain and weakness.  He had had 
about 4 cortisone shots with temporary relief of pain.  Upon 
his admission, a clinical evaluation of his right shoulder 
revealed a decreased range of motion with weakness and 
crepitus.  X-rays demonstrated a superior riding humerus.  On 
December 1, 1995, he underwent a right acromioplasty with 
rotator cuff repair.  The operative report reflects that a 
large rotator cuff tear was found and that the veteran's 
shoulder was extremely tight with significant impingement of 
the cuff between the humeral head and the acromion.  The 
rotator cuff tear was so large that it could not be primarily 
closed with sutures; 3 drill holes were made and 3 Mytex 
sutures as well as an Ethibond suture were used to obtain 
approximately 90 percent closure of the rotator cuff.  
Postoperatively, the veteran did reasonably well.  When he 
was released from the hospital on December 7, 1995, the 
discharge diagnosis was right shoulder impingement with 
rotator cuff tear, status post acromioplasty with rotator 
cuff repair.

VA outpatient treatment records show that the veteran 
continued to experience right shoulder pain and a loss of 
right shoulder motion in January 1996.

Additional VA hospital records reflect that the veteran was 
hospitalized for 4 days in April 1996 to evaluate his right 
shoulder.  During the course of this hospitalization, it was 
noted that he had a partial avulsion of the anterior aspect 
of his right deltoid muscle.  The discharge diagnosis was 
failed right shoulder acromioplasty.

VA outpatient treatment records show that a January 1997 X-
ray examination of the veteran's right shoulder revealed 
postoperative changes with superior subluxation and 
degenerative changes.  Later that month, electromyogram and 
nerve conduction studies of his right shoulder revealed very 
mild chronic denervation changes in the deltoid muscles, mild 
chronic myopathic changes which were consistent with 
polymyositis and an absent sensory study which was of unclear 
clinical significance.

On VA medical examination in March 1997, the examiner 
indicated that the veteran would probably require a right 
shoulder fusion.  It was noted that the veteran had lost his 
job.

On VA medical examination in December 1997, the veteran's 
active range of right shoulder motion was forward elevation 
to 30 degrees, abduction to 30 degrees, outward rotation to 
10 degrees, and inward rotation to his buttock.  The 
impression was chronic axillary nerve and rotator cuff 
dysfunction of the right upper extremity secondary to an 
attempted rotator cuff repair performed 13 months earlier.

A medical record from Cheyenne Internal Medicine and 
Neurology, P.C., shows that the veteran was examined in 
August 1998.  At that time, atrophy was present in his right 
deltoid muscle and he was unable to fully abduct his right 
shoulder to the horizontal position.  He had grade 4-/5 
strength of right shoulder abduction.  The veteran was 
assessed as having nerve damage in his right deltoid muscle.

Additional VA outpatient treatment records show that the 
veteran was seen with complaints of right shoulder pain in 
September 1998.  At that time, a diagnosis of osteoarthritis 
of the right shoulder was rendered.

At the May 1999 hearing, the veteran testified that his right 
shoulder disability had prevented him from keeping up with 
the chores for his ranch and that as a result his ranch was 
foreclosed in 1999.  He indicated that his right shoulder 
disability was productive of constant pain.  He also 
indicated that he was unable to lift his right arm beyond the 
height of his left arm.  He reported that he was right handed 
and that the severity of his right shoulder disability had 
increased since the VA surgery on his right shoulder.


Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that a claim placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim, as opposed to a new claim for increase.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id.  Thus, the propriety of each rating 
during the time period from January 9, 1998, through to the 
present is now before the Board.  Moreover, while the RO has 
not yet rated this claim in light of Fenderson, the veteran 
was aware of what evidence was required for a higher rating, 
and he has not been prejudiced by RO action.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

When a veteran suffers an injury or aggravation of an injury 
as the result of VA hospitalization, medical, or surgical 
treatment, and such injury or aggravation results in 
"additional disability," disability compensation shall be 
awarded in the same manner "as if" such disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 
3.800 (1999).

The veteran's right shoulder disability, which the Board 
notes is the veteran's major extremity, may be rated under 
Diagnostic Codes 5010, 5200, 5201, 5202 and 5203.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).

Diagnostic Code 5200 provides ratings for various degrees of 
ankylosis of the scapulohumeral articulation.  Under this 
code, a 30 percent evaluation is warranted where ankylosis of 
the major shoulder is favorable and abduction is possible to 
60 degrees with the ability to reach the mouth and head.  A 
40 percent evaluation is warranted where ankylosis of the 
major shoulder is intermediate between favorable and 
unfavorable.  A 50 percent evaluation is warranted where 
ankylosis of the major shoulder is unfavorable, with 
abduction limited to 25 degrees from side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (1999).

Diagnostic Code 5201 provides a 20 percent evaluation when 
there is limitation of motion of the major arm at the 
shoulder level.  A 30 percent evaluation is warranted when 
there is limitation of the major arm midway between side and 
shoulder level.  A 40 percent evaluation is warranted when 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71, Diagnostic Code 5201 (1999).

Diagnostic Code 5202 provides a 20 percent evaluation when 
there is an impairment of the major humerus with malunion and 
a moderate deformity, or where there is recurrent dislocation 
at the scapulohumeral joint with infrequent episodes and 
guarding of movements only at the shoulder level.  A 30 
percent evaluation is warranted for malunion and a moderate 
deformity, or where there is recurrent dislocation at the 
scapulohumeral joint with infrequent episodes and guarding of 
all arm movements.  A 50 percent evaluation is warranted when 
there is impairment of the major humerus with fibrous union.  
An impairment of the major humerus with nonunion of (false 
flail joint) warrants a 60 percent evaluation, and with loss 
of head (flail shoulder) an 80 percent evaluation may be 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5202 (1999).

Diagnostic Code 5203 provides that an impairment of the major 
clavicle or scapula with malunion warrants a 10 percent 
evaluation.  An impairment of the clavicle or scapula with 
nonunion and without loose movement also warrants a 10 
percent evaluation.  An impairment of the clavicle or scapula 
with nonunion and with loose movement is assigned a 20 
percent evaluation.  Dislocation of the clavicle or scapula 
also warrants a 20 percent evaluation.  38 C.F.R. § 4.71, 
Diagnostic Code 5203 (1999).

The Court has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's right shoulder disability may also be rated 
under the schedular criteria for evaluation of muscle 
injuries.  Board notes that the schedular criteria for 
evaluation of muscle injuries were changed, effective June 3, 
1997.  However, as the veteran's initial claim of service 
connection for a right shoulder disability under the 
provisions of 38 U.S.C.A. § 1151 was received in January 
1998, it will be evaluated under the revised rating criteria 
of 38 C.F.R. § 4.73.

Diagnostic Code 5302 provides criteria for rating injury to 
Muscle Group II (extrinsic muscles of the shoulder girdle) 
which provides for the following functions:  Depression of 
arm from vertical overhead to hanging at side (1, 2); 
downward rotation of scapula (3, 4); 1 and 2 act with Group 
III in forward and backward swing of arm.  Extrinsic muscles 
of shoulder girdle include the following:  (1) Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; (4) 
rhomboid.  For the major extremity, a 30 percent rating is 
provided for moderately severe injury to Muscle Group II.  A 
40 percent evaluation requires severe injury.  38 C.F.R. 
§ 4.73, Diagnostic Code 5302 (1999).

Diagnostic Code 5303 provides criteria for rating injury to 
Muscle Group III (intrinsic muscles of the shoulder girdle) 
which provide for the following functions:  Elevation and 
abduction of the arm to the level of the shoulder; and acting 
with Muscle Group II in forward and backward swinging of the 
arm.  Intrinsic muscles of the shoulder girdle include the 
following:  (1) Pectoralis major I (clavicular); (2) deltoid.  
For the major extremity, a 30 percent rating is warranted for 
moderately severe injury to Muscle Group III.  A 40 percent 
rating requires severe injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5303 (1999).

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56 
(1999).

The veteran's right shoulder disability may also be rated 
under Diagnostic Code 8518, which provides criteria for 
rating paralysis of the circumflex nerve.  Under this code, a 
30 percent evaluation is provided for severe incomplete 
paralysis of the circumflex nerve of the major upper 
extremity.  A 50 percent rating requires complete paralysis 
with an inability to abduct the arm and weakened outward 
rotation.  The muscles supplied by this nerve are the deltoid 
and teres minor.  38 C.F.R. § 4.124, Diagnostic Code 8518 
(1999).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.


Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim for an increased evaluation is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), as it is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of an increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Here, the veteran's contention concerning 
the severity of his right shoulder disability (within the 
competence of a lay party to report) is sufficient to well 
ground his claim.  Thus, the Board finds that the facts 
relevant to the issue on appeal have been properly developed 
and that the duty of VA to assist the veteran has been 
satisfied.

As reported earlier, when disability compensation is awarded 
under 38 U.S.C.A. § 1151, it will be awarded as if the 
disability concerned were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.358, 3.800 (1999).  In this case, 
compensation will be granted for additional right shoulder 
disability which was due to the VA right shoulder surgery in 
December 1995.

The RO hearing officer, in a decision dated in March 2000 
held that the pre-surgical level of impairment of the right 
shoulder was at least minimally compensable in severity and 
that 10 percent should be deducted from the overall level of 
impairment to arrive at the ultimate evaluation under 38 
U.S.C.A. 1151, which represents the level of additional 
disability caused by the VA surgery.  In reaching this 
conclusion, the hearing officer noted that prior to the 
surgery the veteran complained of increasing pain and 
weakness in the injured right shoulder, despite several 
cortisone shots; that prior to surgery there was decreased 
range of motion, weakness in abduction and external rotation, 
crepitus, and a positive impingement sign; that X-rays showed 
a superior riding humerus and MRI confirmed a rotator cuff 
tear; and that during surgery the rotator cuff tear was found 
to be too large to be closed with sutures alone.  The Board 
concurs with the RO that the degree of impairment resulting 
from the pre-surgery right shoulder abnormalities would have 
warranted at least a 10 percent rating.  The malunion of the 
humerus alone may have met the criteria for a 20 percent 
rating under Diagnostic Code 5202.

The Board notes that the evidence dated since the December 
1995 VA right shoulder surgery is devoid of any report or 
finding that the veteran's right shoulder disability has been 
manifested by ankylosis (Code 5200), a limitation of right 
shoulder motion to 25 degrees from the side (Codes 5010 and 
5201), or an impairment of the right humerus with fibrous 
union (Code 5202).  Therefore, an evaluation in excess of 30 
percent is not warranted for the veteran's right shoulder 
disability under these codes.

The Board also notes that an evaluation in excess of 30 
percent is not possible under Diagnostic Code 5203, as 20 
percent is the maximum evaluation available under this code.

The Board finds that the severity of the veteran's right 
shoulder disability has not warranted a rating in excess of 
30 percent under Diagnostic Code 8518 since the December 1995 
VA right shoulder surgery.  Under this code, 30 percent is 
the maximum evaluation provided for severe, but incomplete 
paralysis of the major arm.  Complete paralysis would require 
a showing that abduction of the arm was impossible and that 
outward rotation was weakened.  Such findings are not shown.  
Medical records dated in August 1998 show that the veteran 
was unable to fully abduct his right shoulder to the 
horizontal position.  Moreover, in May 1999, the veteran 
testified that he was unable to lift his right arm beyond the 
height of his left arm.  The Board finds that the record 
clearly shows that abduction of the right arm is not 
impossible, that is, that complete paralysis is not present.  
Thus, a rating in excess of 30 percent is not warranted for 
the veteran's right shoulder disability under Diagnostic Code 
8518.

Based on the foregoing, the Board concludes that a rating in 
excess of 30 percent is not warranted for the additional 
right shoulder disability due to VA surgery.  The severity of 
the additional right shoulder disability due to VA treatment 
has not warranted a 30 percent evaluation at any time during 
the pendency of this appeal

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40 and 4.45 with regard to the veteran's right 
shoulder disability.  In this case, the record presents no 
evidence which would permit assignment of a disability 
evaluation in excess of the currently assigned 30 percent 
rating.  As the RO hearing officer pointed out in the March 
2000 Supplemental Statement of the Case, the maximum 
evaluation possible under the Rating Schedule for shoulder 
limitation of motion in a major extremity (Diagnostic Code 
5201), or severe impairment in the deltoid muscle (Diagnostic 
Code 5303) is 40 percent, but when the 10 percent pre-
surgical level of disability is deducted, no more than the 
current 30 percent would be awarded.

The RO cited the provisions of 38 C.F.R. § 3.321(b)(1) in its 
March 1999 Statement of the Case.  The Board has considered 
rating the veteran's right shoulder disability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) which permits adjusting a rating in an 
exceptional or unusual case where application of the 
schedular criteria are impractical.  In this case, the 
evidence does not show that the veteran has been hospitalized 
frequently for his right shoulder disability.  In addition, 
while the March 1997 VA examination report includes a 
notation that he had lost his job, it does not show that his 
right shoulder disability was the specific cause of that job 
loss.  Moreover, he has been rated permanently and totally 
disabled for pension purposes since 1978.  The evidence does 
not show that his right shoulder has caused a marked 
interference with employment.  Therefore, the Board finds 
that the evidence reflects that the overall disability 
picture does not rise to a level which would warrant an 
evaluation in excess of 30 percent for the veteran's right 
shoulder disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 3.321(b)(1) (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation greater than 
the one set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's right shoulder disability.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).


ORDER

An evaluation in excess of 30 percent for additional right 
shoulder disability due to VA treatment is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 13 -

- 2 -


